Back to Schedule TO Exhibit (a)(1)(B) WELLCARE HEALTH PLANS, INC. OFFER TO EXCHANGE CERTAIN OUTSTANDING STOCK OPTIONS FOR RESTRICTED STOCK UNITS DATED AUGUST 17, 2009 ELECTION FORM Please read this Election Form carefully. To properly elect to exchange your eligible options, BNY Mellon Shareowner Services (“BNY Mellon”) must receive your Election Form before 5:00 p.m., Eastern Time, on the expiration date, which is currently September 15, 2009 (the “Expiration Date”) (or if the offer is extended, this Election Form must be received before the extended expiration date of the offer). You are not required to return this Election Form if you do not wish to participate in the offer. If BNY Mellon does not receive an Election Form from you before 5:00 p.m., Eastern Time, on the Expiration Date, we will interpret this as your election not to participate in the offer, and you will retain all of your outstanding options with their current terms and conditions. If you intend to submit this paper Election Form to tender your eligible options under the exchange offer, you must complete, sign and date a copy of this Election Form and return it to BNY Mellon so that BNY Mellon receives it before 5:00 p.m., Eastern Time, on the Expiration Date. You send your response via overnight delivery or regular mail to: Regular Mail BNY Mellon Shareowner Services Attn: Corporate Actions P.O. Box South Hackensack, NJ 07606 Overnight Delivery BNY Mellon Shareowner Services Attn:
